Citation Nr: 0906662	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1977 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in October 2007.  
The Board notes that the issue of service connection for 
right knee disability was originally on appeal, but has since 
been granted in a February 2008 rating decision.  The issue 
is therefore no longer in appellate status.


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

2.  The Veteran does not currently have left ear hearing loss 
disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Left ear hearing loss disability was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated June 2003, 
February 2005, September 2007, and November 2007 the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in June 2003 prior to the initial unfavorable 
decision in January 2004. 

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the September 2007 and November 2007 letters 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in November 2007 
and an etiology opinion was obtained.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims 
file was reviewed by the examiner and the examination reports 
set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for impaired hearing.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary 
for Health held in an October 4, 1995, memorandum opinion 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For VA compensation purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service treatment records contain reports of audiological 
examinations.  On the authorized audiological evaluation in 
October 1977, pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
---
5
LEFT
5
20
5
--- 
5

On the authorized audiological evaluation in September 1978, 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
5
5
5
5
10

At the Veteran's September 1980 separation examination, he 
was again provided with an audiological examination. At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
10
LEFT
20
15
10
15
10

On the authorized audiological evaluation in June 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
---
5
LEFT
35
30
20
---
30

Speech recognition scores of 100 percent were reported for 
both ears. 

On the authorized audiological evaluation in July 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
35
25
20
25
20

Speech recognition scores of 100 percent were again reported 
for both ears.

In September 2003, a VA examiner noted the Veteran's hearing 
as normal hearing with tinnitus.  The hearing level chart 
showed pure tone thresholds of 20 decibels or less at 500, 
1000, 2000, 3000, and 4000 Hertz in both ears.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.  The 
examiner stated that the hearing loss levels were consistent 
with the acoustic traumas suffered while the Veteran served 
in active military duty. 

The Veteran underwent a VA audiological examination in 
November 2007.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
20
20
20
30
35

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 96 percent in the left ear.  

Service Connection, Left Ear

Review of the overall evidence leads the Board to conclude 
that the Veteran does not currently have left ear hearing 
loss as defined by 38 C.F.R. § 3.385.  The November 2007 
examination findings show only two readings of 26 decibels or 
greater; there was no reading of 40 or greater, and the 
speech recognition was reported to be 96 percent, not 94 
percent or less.  The November 2007 findings are consistent 
with the left ear findings reported on audiological 
examinations in September 2003.  

The Board recognizes that a June 1981 VA audiological 
examination (within a year of discharge from service) showed 
three pure tone thresholds in the left ear above 26 which 
would meet the definition of hearing loss under 38 C.F.R. 
§ 3.385.  However, when viewed in context with three prior 
and three subsequent tests that fail to show left hearing 
loss, including a test one month after the test in question, 
the Board views the June 1981 test as an anomaly and not an 
accurate reflection of the veteran's left ear hearing acuity.  

In sum, the Board finds that the Veteran does not currently 
have left ear hearing loss for VA compensation purposes 
because his current hearing acuity does not meet the 
definition of hearing loss disability set forth by 
regulation.  38 C.F.R. § 3.385.  The Board is bound by VA 
regulations.  38 U.S.C.A. § 7104(c).  Should future 
audiological examinations show left ear hearing loss 
disability as defined by regulation, then the Veteran may 
request that his left ear hearing loss claim be reopened.  

Service Connection, Right Ear

The evidence is somewhat different with regard to the right 
ear.  The November 2007 VA audiological examination shows 
that the Veteran does have right ear hearing loss as defined 
by 38 C.F.R. § 3.385 since the speech recognition score was 
reported to be 80 percent.  The question for consideration is 
whether this current right ear hearing loss is causally 
related to the Veteran's service. 

A review of inservice audiological examinations does not 
suggest any significant loss of right ear hearing acuity 
during service.  All readings were 15 hertz or less.  
Moreover, these inservice readings appear to be consistent 
with the right ear readings shown on post-service 
audiological examinations in June 1981, July 1981, and 
September 2003.  Significantly, the speech recognition score 
for the right ear was 100 percent in June 1981 and July 1981, 
within a short period after the Veteran's discharge from 
service.  Moreover, word recognition of 96 percent in the 
right ear was reported in September 2003.  

It is also significant that the November 2007 VA examiner 
opined that the Veteran's hearing loss is not caused by or a 
result of noise exposure he experienced during military 
service.  He based the opinion on the lack of changes or 
shifts of hearing while in military service.  The Veteran had 
normal hearing sensitivity when discharged from military 
service.  Also, the examiner quoted the 2002 American college 
of Occupational and Environmental Health Evidence Based 
Statement as the basis for his opinion, which in part states: 
"Most scientific evidence indicates that previously noise-
exposed ears are not more sensitive to future noise exposure 
and that hearing loss due to noise does not progress (in 
excess of what would be expected from the addition of age-
related threshold shifts) once the exposure to noise is 
discontinued."  Although the September 2003 examination 
reported the Veteran's hearing loss to be consistent with the 
acoustic trauma suffered while on active military duty, the 
examiner provided no medical rationale for his statement and 
at the same time found the Veteran's hearing to be normal.  
Therefore in weighing the competent medical evidence, the 
Board finds that more weight should be given to the November 
2007 opinion.  As no positive nexus connects the veteran's 
right ear hearing loss to his active duty service, service 
connection must be denied. 

While acknowledging the Veteran's belief that his right ear 
hearing loss disability is due to service, it is well 
established that as a lay person, the Veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence weighs against the 
claim.


ORDER

Entitlement to right ear hearing loss is not warranted.  
Entitlement to left ear hearing loss is not warranted.  The 
appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


